Advisory Action
The claims would be rejected as follows in case of appeal:

Claims 1-3, 5, 7-9, 13-15, and 18 are rejected under 35 U.S.C. 103 as obvious over WO 2015/082774 KAJANTO et al., hereinafter KAJANTO, in view of U.S. 5,273,625 ANTOLOVICH, hereinafter ANTOLOVICH.
As for claims 1-2, 5, 7-9, and 13-15, KAJANTO discloses a modifying pulp with TEMPO to form a carboxymethylcellulose modified pulp with a degree of substitution of 0.1-0.25 which falls within the claimed ranges [pg. 6 lines 30-32].  The pulp is formed with TEMPO and a salt [col. 7 lines 10-15].  The pulp can be dried for transport to a 60% or more consistency [pg. 9 lines 1-4] which falls within the claimed range. The pulp can be in the form of bales [pg. 9 lines 1-4] and is made with conventional pulp drying technology including a belt press [pg. 3 lines16-20].
KAJANTO discloses a salt that is added before step a) but does not disclose adding a salt or dewatering aid prior to or during dewatering/drying the pulp for shipment.  KAJANTO does not disclose adding by spraying.
ANTOLOVICH discloses that cellulosic pulp dewatering can be increase by spraying calcium chloride as a dewatering aid (which is also a salt of claim instant claim 9) [col. 3 lines 50-60, Figure 2].  The person of ordinary skill in the art would be motivated to do so by ANTOLOVICH to increase the amount of dewatering of the pulp and increase production [Figure 3].  As shown in the figure 2 the salt is subsequently washed during dewatering and acts as a ion exchange process with sodium bound to the pulp.  ANTOLOVICH shows that the amount of calcium chloride added is a result effective variable that is dependent on the amount of sodium 2 added through routine experimentation.  Further ANTOLOVICH discloses a specific amount of 1 to 3% Ca ions [claim 1] on air dried pulp.  At 1 to 3% there is 2.78% to 8.33% CaCl2 [% Ca * 111g CaCl2/mol CaCl2 / 40g Ca/mol Ca] on an air dried basis.  On a bone dried basis (the claimed basis) the range of CaCl2 on pulp would be 3.08% to 9.3% which falls within the claimed range of claim 1 and is near but does not overlap the claimed range of claim 5.  Further, differences in concentration will not typically support non-obviousness.

A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.
Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30

A prima facie case of obviousness is established when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same [or similar] properties.
Peterson, 315 F.3d at 1329, citing Titanium Metals Corp. v. Banner, 778 F.2d at 783.

	As for claim 3, KAJANTO discloses a degree of substitution of 0.1-0.25 which overlaps with the claimed range with sufficient specificity [pg. 6 lines 30-32] or in the alternate makes a prima facie case of obviousness.   
	As for claim 18, KAJANTO discloses redispersing the pulp with water and then fibrillating it into MFC [pg. 9 lines 37-35]
Claim 16 is rejected under 35 U.S.C. 103 as obvious over WO 2015/082774 KAJANTO et al., hereinafter KAJANTO, and  U.S. 5,273,625 ANTOLOVICH, hereinafter ANTOLOVICH in view of U.S. 6,379,494 JEWELL et al., hereinafter JEWELL.
As for claim 16, KAJANTO and ANTOLOVICH disclose the features as per supra.  KAJANTO discloses the use of TEMPO and the presence of salt to carboxylate fibers.  KAJANTO does not disclose the specific hemicellulose content of the pulp.  JEWELL discloses 
Request for reconsideration
Applicant argues that the person of ordinary skill in the art would not combine KAJANTO with ANTOLOVICH.  The applicant argues that KAJANTO has a teaching away from salt being present as salt can decrease the quality of the nanocellulose produced from the pulp0 when present.
	The Examiner disagrees as ANTOLOVICH adds the salt and then removes it using wash water 46 via spray nozzles (44) on dewatering drum (30).  That is the salt is added but washed out.  The calcium acts as cation exchange (12) with sodium bound to the cellulose functional groups.  Washing is the same method that KAJANTO uses to remove salt to later make an effective pulp for making NFC.
Secondly the person of ordinary skill in the art would look to balance the advantages of adding calcium chloride (higher production rate) with any disadvantages of a lower quality product.


/Anthony Calandra/Primary Examiner, Art Unit 1748